OFFICE OF THE ATTORNEY QENERAL OF TEXAS
                                   AIJSYIN




Eonorabla @eo. U. Cox
8t6t@ Health     Offiaer
Almla,   Taral




                                             iiealthlimritea
                                             0r IIPPTOY~ 0f uty
                                             io nto th elx o lu-


                                    a r r eo &tB it1 88
                                                      o p en-
                              d XlllcOr dina na8b  r a p tahdy
                              de, do ee th isla wa p p ly to


                            any r sa tio n6
                                          o r g r o r ido ne
                                                           la
                             ch lr o unaonrtitutioml?
         sOOtion    c 0r   hdm.~      mob,   panal   o060,   lprovlaerr
EOIcn.coo.    we   car,    Page    8



       permitted to be lerred to tie                    publlo,      shall
       furnishgo aayproon    $t illoh,roorpteolo,
       or otsnollused in batIn&,drinking, Or .OLL-
       reying rood if ouch dish. rea edabla, or
       otimil  hca not been washed arter eaah lervloo
       Until elcan to tke right and touch in warn water
       aontcinln~g acen o r llkoll 0leanSer. After
       ueiming, ell glK88c8,    dishes, ollveruare, lad
       other reaepttalea and otenollo ohall ba plead
      p wire rakes and fnaneroed
                               ln a St111 bath of
      clear wetar heated to a lPiBiwur temereture    of
      ppr   r or at 1860 t tbr et tinuteo. or two tinuteo
       t 1804.    Vwn remora~l rror the hot water. all
      -h    ~~~l&~i,~olirerwari,uul other reaip-
      6aolaoan& otenolloshell be storedin ouch a
      mmner   as not to becomerontaxlaatrd.Froorlded
       that the State Board of Eealth may approveother
       rauelly errectire 16~thodsof treatment by steeni
      Qr hot water thet n;ect with the Qlnimum r.aulr.-
      me&o ror the octets o? the rmbllc heolth.co
      prescribed by the 3tete BO d f Eealth. that
      are not lnccnolatent with %o’Aot       when paper
       rcoeptocles.ice cream ooneo, or okcr olnglo
       oarrice utensila em used for oervlxw rood or
       drinks, they mot be ke t in a oaaitary mar,
       Eeated    rrom bust, r&0,  and other oont5Ielaa-
            .

             "Provided     that    the     provi5lon0      of     this    8eo-
       tion shall not apply to ouch eotabllahmento
                                                 as
       described herein thet uou elootriaallT operated
       &iohwaohlo,g and glaoowoohlng omohine0, that 88-
       complioh these purposao mechnoloally.~   (Under-
       lo o r la ogur s
                      4)
        The requlrmento                of the      above    quoted oootlona,ro
alear and omubl~ouo.
             Dloheo       rea     taoleo      and uhonoilo, all defined
in 8eation 1 (i), (3, anb to) or the Aotp;Y;ytFb
vloe, must be umshed *in mrm wet- aonta
allcall@leanoer*berore they oan larfullybe                               uoeb again.
This lo a standard raqulmnant or the Aat.
       The Oeoond nqulrermnt lo that liter @leeniX%
the dioher maoiptaeleo,and utenoilo'be 9laoed in *in
eases aad keroed    in a still bath OS aleer watep Of PM-
oorlbed taeperature.   This is 82.~0a &andard roqulrement~
Eon4 (ko. U. Cox, Page 8



        There are                ,m+msla     so?tlont.~.
In the first pleoo, tnere 10 we lanorlty vested_-lo the
&ate Booardof Bealth to wapprete other equally erreetln
methodsof treatment                          (lladrrooorlng
0~8) as ray be pnr                         erd or Xalth
anb t&et tre net incons1eten: vltt, the AQt. Seoozdly
lotobliahmenta ~81~ eleotrleall~ operated diohveoh&
and ~asowiahlng zmohlneo arc exoapted rmc. the repuire-
rents of the oactlon.

        The firat quootion prepouaded is whether the +et
requires the we by mtinglotabl~obme&gcp a= car&in
gti Of .quimnt    ror 0016&dyi116 vith the iritun~:on of the
   .

         Qeotio8 I! nqulreo      aoges* r0r l8aeroioii or
                                       %ira
da8fng   Purpooeo       aaleon    Board
                                 the    of Eetilth
                                        %tate     apprmeo
Other equally effeotl~e uthedo or treatoient by atoe& or
hot water that meet with the a113.a rswtra;;snts for the
Mt@tT of the publla haslth.

        There oan be PO question but thet the law nakbo
itaaadatorr  to rinse 418hr8, moeptholerr,    and utenollo
‘Uter rl*aning” If the Who Board or Boelth lpprovoo
                    l

l oubstltute nwthod of diobwaoti5  and riaoth6  - by otoum
or hct water treakent  to tbat set out In Smat$ont, as
it is on~owerhl to do, it In5 tbe reaponoiblll~~ of seelag
that the prpoos~~ of the Aat aa the alntaun! r@qulrueato
.rorthe flUSty of the publio health are pot OOntroTenOd.
        The answer to your rirat queotion is thst  Artiolfl
OOOb 0r tbe Penal Cots, Vtrnan~o Aoo. GriPline1 Ytatuteo,
doer not require the uee of any oertain kind of *q&meat
ter om~lytng ,r;ftbthe pnr4mnmt objective of the law 1. lw
the otorilloetion of dishes, ceaept4aleo, utenollo, 4th the
eraoption OS *tire  oa5eon ror lmeroing purpooeo where the
method okplop!&ror sterilization 10 the standard~thob Of
washing r& rintfng pteocribed in Seotlont of the Jet and
where the Btcto Board  oi Beclth has not unotioned a diil@r-
oat an4 equally effective method of treatment  br otmzd or
hot aster ror aarrying cut the lntentlonof the LtglfllsfPre
as authorized in 8eetion B of Artiole 7OOb.

        The osaond question Ia wltothor or      not
                                              the atat
Board or Health is linited under Artlale 700b to the ifloU-
log of approval or anf steam or hot rater ltorilioatien tc
the excluolanof all obomioolotoano.
Bon. oeo. u. car, Page4


          wr   again      quote   th e r ir a tp r eYh elr 08a tfo Bnr

          Vrovidab         that th8 che8e*ra        0r
                     ._              -_             .__mhith-. r~
       mrzote omer mua11y~err~ectave  aiathoaaor traat-
       a&t  by steam or hct water that Qa6t with the rinl-
       'mm zeaulrtumt.8for tba ra?ctY of the oublithtalUI,
       a8 ~raacrlba&by the State Boi& 0f~Eaei1th, that
       art not inaonaiattntwith this h@.    (mldrraaorlng
       ours).
          The languagela olaar an? oxplialtto 't& ofroot
that   if tha Board of Raalthauthgrizra a aubatitutamethod
r0r the atendardmathod             af waa~in"umnwater            eoontalnioing
                       and rlnaln6by lmnmralon in water
8oap or alktli~tlaanatP+
o f a praaoribed temp a r a tur l
                                aald
                                  , a ub a tituta
                                               n& h o d o f treat-
aeat  must b8 *br steam or hot water*.

        To aaoertain~tht   true intentof the Legi&letura
lnQto bateralne     whetheror not washingand lterilisatlon of
dlahea,reorptaolaa,and utanallaby ohaxdoalauna is ax-
oludodWler~Artlrla ?OOb, m m8t look to tht historyof the
rtcrniretlon    of JiBhassot.
         The origlnellawwts H. 9. I%. 645, hag. Sea., 48th
La!. , &eta 1937, pg 667, oh. .S53 ktlale 7OOa of tha Panal
00d0, V*~O~*S ReYlSd CriUl~l &tUtaa.
          seation8         r ea ds l   m followar
Ron. ho.    8. Cox, Page 8




        "ProvIUeii the prwIalona 0r tbia 6aotloa
      Shall not apply to a ua l
                              hatebllahmtnta, as de-
     oorlbvd horein, that we lleatrleally operated
     diabmshlng, en5 glaaawaahIn6 meohlnaa, that
     looo?zpllsh thsae $mrpoaaa mooheDIoaU~.n

        It till be noted that  In 8oatloa 8 of the sow re-
pea108 krtlclt 700a there matho    ab ltoriliaatlon       warn p-
rided for: firat, washing in map or llkal.ine solution aM
rlnalng In clean wster; aacond, lteriliration       by hbat  or
boiling waf*r; third, ~aot’klng la a ablorlno aolutlon or a
8trangth of not leas than one htwlrad (100) parts per tillloa
ror not leas than rive (S) minutes, aubaequent to any us..*

         &title 7008 ma rSp88ld by Art1818 1OOb. WsUon
L: of Artiolt 7OOb 8dopt.8tbt rfrat method of &otlorr  8 (d
&tic18 7008, quoted above, as a #tnndar&, but authorleoa the
Board of Health to approrc the leo o nfl
                                       mSthob or Sectlo&8 o?
Article 700s as a aubatltute nethod. The new Act makes no
reference to the third method of Article 700(a),   Seetlon t,
1. ?. ohlorlnb 8olutIon sotkIng.
        There Isno eactpeiron the oonolutionthat the
~w~ayra    crcludedtibia        llthar by Int0ntIonor br
                          pit&hoc
           The wisdom of t particularlaw Is not far thhr
oourtc or'thoAttornef~ kitral*a t¶epart?pant to decide.    It
ma wlthlr!the power of tba Leglalaturato llirrilaate    a8 a
method of lagitation ~tbc 8OakIng     at alahsa in a ahlorine lo-
lutlon*

        In answer to your question Ifumber EC, thareforo, it
Is our opinion Wit under the ergrsaa wording of SectIOn g 05
Artlale 700b the Stats Boa&  of Health 18 lImIted to the is-
aufng cf approml to nwthoda of trwttmentby storm or hot
water alone in lieu of the standard rcethod of treatment mot
out In said section.

        In ennwer to ymr third woatIon, it IS our opinion
tbat QaLrleaand paatmrIzIng plantsfall within th6 dsfini-
tlon of *fsotorp In &t&on 1 (f) o?.hrti6la9OOb rvhleh1~
oludsa all plaosa In which la osrrlsd on the btaSimSS ot mmu-
taoturing or preparing food f?r himan oonrumption, *ad M
thererora nubjtot to the terms, provIsIona, raqufmment~,  a
oonditlone of Article OOOb.

          Station li reads   as rollowe!
.




    Eon. Gto. 1. 00x. Pago 6



              340 pcraoas, firm, 6orporation, or 6raool6-
           tlon orerating, xuanagliry,or conducting my food
           feotory or Naee where r00t la aanuraotured ahau
           080 or keep for use cay blah otsnall,    ladlo, or
           other lnetment,   or any foe d grlnSlng mohine 6~~
           implesnt that has not been mashed 6nd aterllized,
           a8 ~nmidcd in the FreOedlXW s00tion    0r this 4t
           r0r dish68 sad oth6r artlolea before each uae, of
           keep for uwt. or u6e any illah, utensil, or other
           lticle ror r00a that 1s oreaekod, brcktn, ohipp.6,
           or othorwiao dmagod IE a mnaer to render proper
           0166nlng or aterlllzlng doubtful or lmpoa~lblo.~

            A ml1 doaerlptloa or the word. Velr~    16 gl~en in
    tha oaae of Aaaooaiotedfndolznity Corporttion ~0. alaon (Tax.)
    51 s. w. (ma) si4, 319, at r0im8:

              The ward *dairy* 1s betine& in ~obator*a
           #aw fntornctlonnl Dlotlonery aa fcllowat The
           place, roost, ar hourr whore milk la kept and
            tooaverted into butter or oheeao; the dopart-
           zeent0r  rsmln~  or q  a rem ttit is ooncsrnod
           with t% pmluctlon of ndlk, butt6r, end ohooaot
           Ana In the century Dlctlomry    end Cyalopidla
           publlahed in January, lg99,' la d6flrieC aa:
           That  branoh ar ramlng  which 1s 6oonoaxns& with
           the  production of dlk en0 It8 oomor6ion intO
           butter annd ohesse; a house or room whore ore60
           and rnllk are kept end me&o into butter rob ohooao;
           a ahop where butter, silk, etc., era aold.*

            A m&elryw or peateurizine plnnt I6 plainly a W66e
    whore toed is mnutsaturedw  under A.rtlclo 900b Sootlon 5, or
    l plsoe *in whiab 1s oerrlsd 00 the business of &BnUf6Otudag
    or preparing rood ror oormmptlon* under hrtiolo 900b (f).

              It   18   uot to bt read tat0 the 8tatUtO t?letit8
    term  end pruvialona apply aloly to plaoea where the food
    preperetl or proooas6a la to be aonsuxed cn the prwidaoa.    ‘I%0
    bet IS a sanitary meeaure for the rotootlon of the publio
    health, ana la not aimed exolt~sl~e E y at the rterllla6tion Of
    afahoa ln oat&~ plasoa   where r00u la 008mi7iee on the pr6-
    El8.8. Furthermore, the tom8 wutenal16C and "r6osp~~l~~"
    aa roll am ~dishtaw auggeet the  broad en4 all-rmbmcl~
    860 0 or the statute which hue rar ts purpoee publi0 awl-
    t6tPon 6nb should not b6 aonatrusa in a maaaer which mulb
    .
.




        IfOh Coo. Wb Cot, Pam        9




        Qefest its aelutsry ~-~oaca ?.I&?the obvloca intention or
        the &Fd Sleturc. There 1~ absolutely no wia    roaoon ror
        aak:ng my exceytlcns urder  tkt hot.
                  ha for your fourth question, we dam it lnadvla-
        able   ta   answer
                         it because bi Its gtnarcl   netwe, but in-
        fom    you that if there la any apecltlo   Frovlclcr: of the
        A&,    the mlldlty of which you heYe grcuda fcr quobtion,
        we would     be   glad to haYt   #aEd pOffite& out to UB and 8 re-
        quo&    mabe as to u ru.lfEgon its conatltutlonallty.
                    Trurtlng that we have rullg nnswereE the first
        three inquirier or your request, we are


                                                   Yours    very   truly

                                              ATTCFRZY OLrn?L. CP ?Zxh!3


                                              By      (8)          DI!X STiXJT
                                                                   Clok Stout
                                                                    Aaaiatant